DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 163 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Applicant’s election without traverse of invention I, Claims 146-158,162,165-183 in the reply filed on 02/14/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 146-158 and 165-181 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,757,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are considered to be an obvious broadening of the claims of the patent’816, also the subject matter in the instant application are similar to the subject matter in the patent’816 and substantially read on the claims of the patent’816 and vice versa. Because the independent claim 146, combining with the dependent claim 149 of instant application have method steps similar to the method steps of the independent claim 1 of the patent’816 and dependent claims 147-158 and 165-181 of instant application are almost identical to the dependent claims 2-29 of the patent’816.
Below in the table shows that how independent claim 146, combining with the dependent claim 149 of instant application is not patentably distinct from independent claim 1 of the patent’816. 















                Instant application
          U.S. Patent No. 10,757,816
146. A method of making a plurality of electronic devices, comprising: providing a printed circuit board (PCB) panel including a PCB having a plurality of conductive traces and a plurality of components electrically connected to form a plurality of circuits, the PCB having a plurality of embedded conductive features for making electrical connections to the plurality of circuits; 
enclosing the PCB panel, including the PCB, components, and embedded conductive features in a mold cavity; filling the mold cavity with mold compound; 
curing the mold compound to form an encapsulated PCB panel that includes cured mold compound on a first side of the PCB panel and a second side of the PCB panel; removing the encapsulated PCB panel from the mold; and cutting the encapsulated PCB panel to expose at least a portion of the plurality of embedded conductive features and form respective exposed contacts, wherein the cutting cuts through the PCB panel and the cured mold compound on the first and second sides of the PCB panel. 
149. The method of claim 146 further comprising: providing one or more registration features for positioning the panel assembly in the mold cavity; creating voids in the mold compound with one or more of the registration features by displacing uncured mold compound for reference after the encapsulated PCB panel is removed from the mold.
1. A method of making a plurality of electronic devices, comprising: providing a printed circuit board (PCB) panel including a PCB having a plurality of conductive traces and a plurality of components electrically connected to form a plurality of circuits, the PCB having a plurality of embedded and unexposed conductive features for making electrical connections to the plurality of circuits; enclosing the PCB panel, including the PCB, components, and embedded conductive features in a cavity of a mold; providing one or more registration features for positioning the PCB panel in the mold cavity; filling the mold cavity with mold compound; creating voids in the mold compound with one or more of the registration features by displacing uncured mold compound for reference after the encapsulated PCB panel is removed from the mold; 
curing the mold compound to form an encapsulated PCB panel; and cutting the encapsulated PCB panel to expose at least a portion of the plurality of embedded unexposed conductive features and form respective exposed contacts. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 147-149,151-157,162, 167-173 and 182-183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 147 and 151 recite the limitation "the encapsulated assembly" in line 6-7 and 2 , respectably. Note; Claim 146 recited “an encapsulated PCB panel”.		Claims 147, 148, 149, 165 recite the limitation "the mold". Note, claim 146 recited mold cavity and mold compound.									Claim 149 recites the limitation " the panel assembly" in line 2.  				Claim 154 recites the limitation " the top surface" in line 2.  				Claim 155 recites the limitation "the encapsulant" in line 3. 				Claim 156 recites the limitation "the exposed contact" in line 1. Note; exposed contact is singular while in claim 146, exposed contacts are plural. 				Claim 157 recites the limitation "the at least one contact" in line 1. 			Claim 162 recites the limitation "the mold" in line 6. Note, line 3 recited mold cavity.													Claim 167 recites the limitation "the mold panels" in line 1. Note, claim 146 recited mold cavity and mold compound, whereas claim 166 recited ‘mold panels. 		Claim 171 recites the limitation "the flat surface" in line 1-2. Note, claim 69 recited ‘flat surface’ not claim 67.									Claims 182, 183 recite the limitation "the encapsulated PCB panel" in line 10. 		There is insufficient antecedent basis for these limitations in the claims. 
Claim 149 recited the method step of “after the encapsulated PCB panel is removed from the mold”, however claims 146 and 149 do not recite any method step of removing PCB panel from the mold. Therefore it is unclear and confusing when this removing step is executed. Note; claim 149 should be depended from claim 165.
Claim 153 recited that “the removing a layer of material exposes a surface of the magnetic core”, however in claim 151, it is recited “removing a layer of material from a first surface” and in claim 152, it is recited “removing a layer of material from a second surface”, though claim 153 depends from 151, it is confusing which surface is removed to expose the magnetic core, the first surface or second surface.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 146, 150-152, 155-158, 162, 165-166 and 174-183 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiew, US 2009/0093136, in view of Nishikawa, US 8240035.
Regarding claim 146, Hiew discloses; a method of making a plurality of electronic devices, comprising: 										providing a printed circuit board (PCB) panel (Fig. 14B; 300(t4) and [0086]; PCB panel) including a PCB (Fig. 1A; 111and [0056]; PCB) having a plurality of conductive traces (Fig. 3A-3B and [0056]; conductive traces) and a plurality of components (Fig. 1A; 135,131 and [0063]; IC) electrically connected to form a plurality of circuits, the PCB having a plurality of embedded conductive features (Fig. 1A, 3A and [0056, 0063];  conductive traces, contacts 121, 122, pads 119-1-119-3) for making electrical connections to the plurality of circuits; 								enclosing the PCB panel, including the PCB, components, and embedded conductive features in a mold cavity (Fig. 15-17B and [0087]; cavity of mold 450); 		filling (Fig. 17; transfer molding process) the mold cavity with mold compound (Fig. 15-17B and [0089]; molten plastic material); 						curing (¶ 0089; curing) the mold compound to form an encapsulated PCB panel that includes cured mold compound on a first side (Fig. 17B, 20B; 150A and [0089]; upper molded housing portion over PCB solidified) of the PCB panel and a second side (Fig. 17B, 20B; 150A and [0089]; lower molded housing portion over PCB solidified) of the PCB panel; and 											cutting (Fig. 4; 260, Fig. 19 and [0090]; singulation process) the encapsulated PCB panel and form respective exposed contacts (Fig. 1A, 3A, 20A and [0056, 0063];  contacts 121, 122), wherein the cutting cuts through the PCB panel and the cured mold compound on the first and second sides of the PCB panel (Fig. 19 and [0090]; singulation process of PCB panel 300t5 with upper and lower housing 150A, 150B).	Hiew substantially discloses the invention including the method steps of molding and singulation but is silent about to expose at least a portion of the plurality of embedded conductive features. However Nishikawa teaches exposing at least a portion of the plurality of embedded conductive features, see Figs. 9-11; G is exposed after dicing, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact.									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiew to expose at least a portion of the plurality of embedded conductive features, as taught by Nishikawa, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact (Fig. 2; G, 18). 
Regarding claim 150, Hiew discloses; making holes in the cured mold compound to expose (Fig. 3B, 20A; 122 is exposed) portions of the PCB.
Regarding claim 151, Hiew discloses; removing (Fig. 19; 311-1 and [0090]; cut lines) a layer of material from a first surface of the encapsulated panel assembly.
Regarding claim 152, Hiew discloses; removing (Fig. 19; 341-1 and [0090]; cut lines) a layer of material from a second surface of the encapsulated PCB panel.
Regarding claim 155, Hiew discloses; the cutting (Fig. 19; singulation process) divides the PCB panel producing at least one module (Fig. 20A; 101A) having a plurality of layers including respective portions of the PCB panel and the encapsulant (Fig. 20A ; 150A, 150B and [0089]; upper and lower molded housing portion over PCB solidified) on each side of the PCB panel, and the module contains at least one of the circuits (Fig. 3A and [0056, 0063];  conductive traces, contacts 121, 122, pads 119-1-119-3).
Regarding claim 156, Hiew discloses; providing an adapter (Fig. 1A-C; 190 and [0055]; socket) having at least one electrical terminal (Fig. 1A-C; 191,192 and [0058]; contact pins and pads); and 								attaching (Fig. 1A-C; 191,192 attached with 121, 122) the at least one electrical terminal to the exposed contact.
Regarding claim 157, Hiew discloses; the at least one contact comprises a plurality of contacts (Fig. 1, 20A; 121,122); 								the module comprises a plurality of exposed contacts (Fig. 1, 20A; 121,122); 		the adapter has a plurality of electrical terminals (Fig. 1A-C; 191,192) arranged to match respective ones of the plurality of exposed contacts (Fig. 1, 20A; 121,122); and 	the adapter is mechanically secured (Fig. 1C; 101 is secured with 190) to the module.
Regarding claim 158, Hiew discloses; the traces (Fig. 3A-3B and [0056]; conductive traces) and components (Fig. 1A; 135,131) are electrically connected to form a plurality of separable circuits arranged in a pattern on the PCB (Fig. 1A, 3B; 111); and the cutting (Fig. 19; singulation process) divides the PCB panel along spaces between the separable circuits into a plurality of modules each (Fig. 20A; 101A) containing at least one respective circuit.
Regarding claim 165, Hiew discloses; removing the encapsulated PCB panel (Fig. 15A-18B and [0089]; PCB panel 300(t5) ejected from mold 450) from the mold.
Regarding claim 166, Hiew discloses; forming a panel assembly including mold panels (Fig. 15; 451, 452) having interior surfaces that define the mold cavity (Fig. 17A; cavity of 450), in which the mold compound (Fig. 17B; 456, 453 fills with molten material) fills spaces between the PCB and the interior surfaces.
Regarding claim 174, Hiew discloses; some components (Fig. 3A; 135,131) are distributed symmetrically between both surfaces of the PCB.
Regarding claim 175, Hiew discloses; the PCB (Fig. 1A; 111) includes a top surface and a bottom surface (examiner interpret top and bottom as upper and lower  part of surface 116) and the plurality of components comprise a set of top-side components (Fig. 3A; 135) mounted on the top surface and a set of bottom-side components (Fig. 3A; 131) mounted on the bottom surface, the top-side components include a number, T, of large-footprint components (Fig. 3A; 135), the bottom-side components include a number, B, of large-footprint components (Fig. 3A; 131), and the number T is approximately equal (Fig. 3A; 131,135) to the number B.
Regarding claim 176, Hiew discloses; each of most of the top-side large- footprint components shares a respective set of conductive vias (¶ 0066; vertical traces) with a corresponding one of the bottom-side large-footprint components.

Regarding claim 177, Hiew discloses; each of most of the top-side large- footprint components (Fig. 3A; 135) is located in a respective footprint shared by a corresponding one of the bottom-side large-footprint components (Fig. 3A; 131).


Regarding claim 178, Hiew discloses; some components (Fig. 3A; 131, 135) are distributed symmetrically on a surface of the PCB.

Regarding claim 179, Hiew discloses; the PCB includes a top surface and the plurality of components comprises a number of large-footprint components (Fig. 3A; 135) mounted on the top surface, and most of the large-footprint components (Fig. 3A; 135) are distributed symmetrically in relation to an axis on the top surface.


Regarding claim 180, Hiew discloses; the axis is along a midline of the top surface (Fig. 1A; top surface of 111).

Regarding claim 181, Hiew discloses; the axis is defined in relation to a predetermined component (Fig. 3A; 135).

Regarding claim 162, Hiew discloses; a method of making a plurality of products, comprising: 												inserting a printed circuit board (Fig. 1A; 111and [0056]; PCB) including a plurality of components (Fig. 1A; 135,131 and [0063]; IC) into a mold cavity (Fig. 15-17B and [0087]; cavity of mold 450), the printed circuit board having a plurality of embedded conductive features (Fig. 1A, 3A and [0056, 0063]; conductive traces, contacts 121, 122, pads 119-1-119-3) for making electrical connections to the plurality of components; 	closing the mold (Fig. 15-17B and [0087]; mold 450 closed with cover plates 451, 452) to form a seal around the cavity;									filling (Fig. 17; transfer molding process) the mold cavity with mold compound (Fig. 15-17B and [0089]; molten plastic material); 						curing (¶ 0089; curing) the mold compound in the cavity to form an encapsulated panel assembly (Fig. 18A-18B; 300(t5) and [0089]; PCB panel with upper and lower molded housing portion 150A,150B solidified); and 							cutting (Fig. 4; 260, Fig. 19 and [0090]; singulation process) the encapsulated panel assembly to separate the plurality of products (Fig. 20A; 101A and [0090]; individual sub-assemblies) from the encapsulated panel assembly, the products each including a respective section of the printed circuit board (Fig. 20A; 101A and [0090]; individual sub-assemblies 101A including the PCB 111), and each separated product includes two or more exposed contacts (Fig. 1A, 3A, 20A and [0056, 0063];  contacts 121, 122).												Hiew substantially discloses the invention including the method steps of molding and singulation but is silent about the cutting that exposes at least a portion of the plurality of embedded conductive features that form exposed contacts. However Nishikawa teaches exposing at least a portion of the plurality of embedded conductive features, see Figs. 9-11; G is exposed after dicing, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact.	 			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiew by the cutting exposes at least a portion of the plurality of embedded conductive features that form exposed contacts, as taught by Nishikawa, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact (Fig. 2; G, 18). 

Regarding claim 182, Hiew discloses; a method of making a plurality of electronic devices, comprising: 										providing a printed circuit board (PCB) panel (Fig. 14B; 300(t4) and [0086]; PCB panel) including a PCB (Fig. 1A; 111and [0056]; PCB) having a plurality of conductive traces (Fig. 3A-3B and [0056]; conductive traces) and a plurality of components (Fig. 1A; 135,131 and [0063]; IC) electrically connected to form a plurality of circuits, the PCB having a plurality of embedded conductive features (Fig. 1A, 3A and [0056, 0063];  conductive traces, contacts 121, 122, pads 119-1-119-3) for making electrical connections to the plurality of circuits; 								enclosing the PCB panel, including the PCB, components, and embedded conductive features in a mold cavity (Fig. 15-17B and [0087]; cavity of mold 450); 		filling (Fig. 17; transfer molding process) the mold cavity with mold compound (Fig. 15-17B and [0089]; molten plastic material); 						curing (¶ 0089; curing) the mold compound; and 						cutting (Fig. 4; 260, Fig. 19 and [0090]; singulation process) the encapsulated PCB panel to singulate each of the plurality of circuits (Fig. 20A; 101A and [0090]; individual sub-assemblies) from the encapsulated panel and form respective exposed contacts (Fig. 1A, 3A, 20A and [0056, 0063];  contacts 121, 122) in each of the singulated circuits, wherein the exposed contacts are configured to provide a plurality of power connections, control connections, signal connections, or a combination thereof (Fig. 1A, 3A, 20A and [0056, 0063];  contacts pads121, contact spring122).			Hiew substantially discloses the invention including the method steps of molding and singulation but is silent about to expose at least a portion of the plurality of embedded conductive features. However Nishikawa teaches exposing at least a portion of the plurality of embedded conductive features, see Figs. 9-11; G is exposed after dicing, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact.									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiew by to expose at least a portion of the plurality of embedded conductive features, as taught by Nishikawa, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact (Fig. 2; G, 18). 

Regarding claim 183, Hiew discloses; a method of making a plurality of electronic devices, comprising: 										providing a printed circuit board (PCB) panel (Fig. 14B; 300(t4) and [0086]; PCB panel) including a PCB (Fig. 1A; 111and [0056]; PCB) having a plurality of conductive traces (Fig. 3A-3B and [0056]; conductive traces) and a plurality of components (Fig. 1A; 135,131 and [0063]; IC) electrically connected to form a plurality of circuits, the PCB having a plurality of embedded conductive features (Fig. 1A, 3A and [0056, 0063];  conductive traces, contacts 121, 122, pads 119-1-119-3) for making electrical connections to the plurality of circuits; 								enclosing the PCB panel, including the PCB, components, and embedded conductive features in a mold cavity (Fig. 15-17B and [0087]; cavity of mold 450); 		filling (Fig. 17; transfer molding process) the mold cavity with mold compound (Fig. 15-17B and [0089]; molten plastic material); 						curing (¶ 0089; curing) the mold compound; and 						cutting (Fig. 4; 260, Fig. 19 and [0090]; singulation process) the encapsulated PCB panel during a singulation process to expose at least a portion of the plurality of embedded conductive features and form respective exposed contacts, wherein the cutting divides the PCB panel producing at least one module (Fig. 20A; 101A and [0090]; individual sub-assemblies) having a plurality of layers including respective portions of the PCB panel (Fig. 19 and [0090]; singulation process of PCB panel 300t5) and the encapsulant (Fig. 19 and [0090]; singulation process of PCB panel 300(t5) with upper and lower housing 150A, 150B) on each side of the PCB panel, and the module contains at least one of the circuits (Fig. 3A and [0056, 0063];  conductive traces, contacts 121, 122, pads 119-1-119-3).								Hiew substantially discloses the invention including the method steps of molding and singulation but is silent about to expose at least a portion of the plurality of embedded conductive features. However Nishikawa teaches exposing at least a portion of the plurality of embedded conductive features, see Figs. 9-11; G is exposed after dicing, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact.									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiew by to expose at least a portion of the plurality of embedded conductive features, as taught by Nishikawa, for subsequent electrical connection, such as attaching at least one electrical terminal to the exposed contact (Fig. 2; G, 18). 

Claims 147 and 148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiew, US 2009/0093136, in view of Nishikawa, US 8240035, and further in view of Vinciarelli, US 7952879.
Regarding claims 147 and 148, Hiew substantially discloses the invention including the method steps of molding and removing the encapsulated PCB panel but is silent about  mating the PCB panel with a center plate having an opening for receiving the PCB panel; covering the opening of the center plate with at least one plate; and wherein the enclosing comprises closing the mold against the center plate and exerting pressure to force the at least one plate against the center plate; and wherein the removing comprises removing the at least one plate from the encapsulated assembly in claim 147 and mating the PCB panel with a center plate; and wherein the enclosing comprises closing the mold against the center plate; wherein the curing bonds the PCB panel to the center plate; wherein the removing comprises removing the bonded centerplate and PCB panel in claim 148. 							However Vinciarelli shows that a center plate (Fig. 11; 105) having an opening for receiving the PCB panel and molded together (Fig. 14; 105, 102).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiew by mating the PCB panel with a center plate having an opening for receiving the PCB panel; covering the opening of the center plate with at least one plate; and wherein the enclosing comprises closing the mold against the center plate and exerting pressure to force the at least one plate against the center plate; and wherein the removing comprises removing the at least one plate from the encapsulated assembly in claim 147 and mating the PCB panel with a center plate; and wherein the enclosing comprises closing the mold against the center plate; wherein the curing bonds the PCB panel to the center plate; wherein the removing comprises removing the bonded centerplate and PCB panel in claim 148, as taught by Vinciarelli, so that a self-contained assembly having an encapsulated electronic module coupled to a heat removal device by a thermally conductive substance can be provided ( Col. 3; Ln. 10-13). 

Claims 153 and 154 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiew, US 2009/0093136, in view of Nishikawa, US 8240035, and further in view of Andrus, US 5987740.


Regarding claims 153 and 154, Hiew substantially discloses the invention including the method steps of molding and removing the encapsulated PCB panel but is silent about the components include a magnetic core and the removing a layer of material exposes a surface of the magnetic core in claim 153 and the removing a layer of material from the top surface of the encapsulated panel assembly provides finished surfaces and reduces the encapsulated panel assembly to a controlled thickness in claim 154. However Andrus shows that the heat dissipating surface of heat generating component  has been exposed by laser patterns after cut away the over molding assembly (Fig. 7).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiew by providing the components include a magnetic core and the removing a layer of material exposes a surface of the magnetic core in claim 153 and the removing a layer of material from the top surface of the encapsulated panel assembly provides finished surfaces and reduces the encapsulated panel assembly to a controlled thickness in claim 154, as taught by Andrus, so that the thermally conductive heat drain attached to the exposed portion of heat dissipating surface using metal-laden epoxy (Col. 5; Ln. 25-28). 

Allowable Subject Matter
Claims 149 and 167-173 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729